Case: 4:17-cv-02455-CDP Doc. #: 122 Filed: 03/11/19 Page: 1 of 8 PageID #: 1512



                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MALEEHA AHMAD, et al.,                         )
                                               )
                       Plaintiffs,             )
                                               )
       v.                                      )       No. 4:17-cv-2455 CDP
                                               )
CITY OF ST. LOUIS, MISSOURI,                   )
                                               )
                       Defendant.              )


     Plaintiffs’ Memorandum in Opposition to Defendant’s Motion for Protective Order

       The City has moved for a protective order to prohibit the depositions of two St. Louis

police officers. It is undisputed that Officer Jeremy Davis and former officer William Olsten

each worked at the Stockley protests, that Davis made arrests of perceived anti-police protestors,

and that Olsten deployed chemical agents against perceived anti-police protestors. The officers’

testimony, which will shed light on their justifications for these actions, is relevant to Plaintiffs’

Monell custom and policy claims. A protective order is not warranted. Plaintiffs respectfully

request the Court expedite ruling on at least Olsten’s deposition because it is scheduled for next

Monday, March 18, 2019.

I.     Governing standards and relevance of testimony sought

       When there is a dispute about a discovery matter, a court will determine whether the

discovery sought is relevant and proportional to the needs of the case. See Fed. R. Civ. P.

26(b)(1). Under Rule 26(b)(1), relevancy is “construed broadly to encompass any matter that

bears on, or that reasonably could lead to other matters that could bear on, any issue that is or

may be in the case.” Dapron v. Spire, Inc. Retirement Plans Comm., 2019 WL 141376,

4:17CV2671 JMB, at *3 (E.D. Mo. Jan. 9, 2019) (quoting Jo Ann Howard & Assocs., PC v.
Case: 4:17-cv-02455-CDP Doc. #: 122 Filed: 03/11/19 Page: 2 of 8 PageID #: 1513



Cassity, 303 F.R.D. 539, 542 (E.D. Mo. 2014)). Under the same subsection, proportionality is

adjudged by considering the importance of the issues at stake in the action, the amount in

controversy, 1 the parties’ relative access to relevant information, the parties’ resources, the

importance of the discovery in resolving the issues, and whether the burden or expense of the

proposed discovery outweighs its likely benefit. Fed. R. Civ. P. 26(b)(1).

         Upon a showing that the discovery sought is relevant, the burden is on the party resisting

discovery to demonstrate why it should be disallowed, either because of disproportionality or

other reason. See, e.g., CitiMortg., Inc. v. Allied Mortg. Grp., Inc., 2012 WL 1554908,

4:10CV01863 JAR, at *2 (E.D. Mo. May 1, 2012); CRST Expedited, Inc. v. Swift Transp. Co. of

Ariz., LLC, 2018 WL 3552342, at *3 (N.D. Iowa July 24, 2018) (“The burden of showing that a

discovery request is not proportional . . . lies with the party objecting to discovery.”); Lahart v.

BNSF Ry. Co., 2016 WL 10586171, at *3 (S.D. Iowa Nov. 10, 2016) (“The party objecting to

discovery carries the burden of proving its objection.”).

         When the party resisting discovery seeks to prevent a deposition, that burden is especially

heavy. See Jennings v. Family Mgmt., 201 F.R.D. 272, 275 (D.D.C. 2001) (collecting cases and

commenting that “in the case of a protective order related to deposition testimony, courts regard

the complete prohibition of a deposition as an extraordinary measure which should be resorted to

only in rare occasions”) (internal quotation marks and brackets omitted); accord Salter v. Upjohn

Co., 593 F.2d 649, 651 (5th Cir. 1979); Frideres v. Schiltz, 150 F.R.D. 153, 156 (S.D. Iowa

1993) (“Protective orders prohibiting depositions are rarely granted.”).



1
          The principle of proportionality was first explicitly introduced into Rule 26 in 1983; it was then modified a
couple of times before moving to its present home and conceptualization in 2015. When the 1983 amendment was
effected, the Committee cautioned that “many cases in public policy spheres, such as . . . free speech . . . may have
importance far beyond the monetary amount involved.” See Committee Note to 2015 amendments, quoting
Committee Note to 1983 amendments.
Case: 4:17-cv-02455-CDP Doc. #: 122 Filed: 03/11/19 Page: 3 of 8 PageID #: 1514



         Plaintiffs turn now to the required threshold showing of relevance that they must make to

establish their right to take each of the disputed depositions.

             a. Relevance of Jeremy Davis’ testimony

         First, as background, Officer Davis remains employed by the City. The City represented

it would produce witnesses it currently employs without necessitating service of subpoenas. As

such, Plaintiffs first requested a deposition date for Davis on January 29 and, after no dates were

provided, sent a follow-up request on February 12. When there was no further response by

February 21, Plaintiffs sent an interrogatory seeking addresses of current and former employees

for service of trial or deposition subpoenas and included Davis therein. 2 On February 26, the

parties spoke by phone and corresponded by email. Defense counsel expressed reluctance about

producing Davis. After the conversation, in which Plaintiffs’ counsel explained the relevance of

Davis’ testimony, Plaintiffs’ counsel advised that same day that they continued to seek to depose

Davis. On March 4, after there had been no further response, Plaintiffs sent another request for a

deposition date. Thereafter, the parties met and conferred as Defendant explains in its motion. 3

         Second, Davis’ testimony is relevant because he is one of the officers who carried out the

policies and customs Plaintiffs have alleged violate the First, Fourth, and Fourteenth

Amendments: to enforce certain City ordinances that make no exception for expressive activity

arbitrarily against persons perceived to be protesting the police and to use retaliatory,

unreasonable force against them when doing so. So far, evidence shows that the basis for the

encircling, mass arrest, and use of force against perceived anti-police protestors on September




2
       As Plaintiffs’ counsel told defense counsel at the time, Plaintiffs intend to withdraw the subpart listing any
employee the City agrees to produce for deposition and trial.
3
          Counsel for the parties discussed several depositions during that conversation. The City objected to
Plaintiffs’ request to depose a third officer as well, and Plaintiffs agreed to substitute someone else.
Case: 4:17-cv-02455-CDP Doc. #: 122 Filed: 03/11/19 Page: 4 of 8 PageID #: 1515



17, 2017 was—like for other police enforcement actions during the Stockley protests—St. Louis

Code § 17.16.275, which criminalizes “failure to disperse” and “impeding the flow of traffic.”

(See, e.g., Page from Incident Report CN 17-045977, Bates No. City 00142–143, attached hereto

as Exhibit 1.) Code § 17.16.275 is a written policy implemented by the officers who carried out

the kettle and mass arrest. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690–91 (1978)

(holding among other things that a municipality may be sued where “the action that is alleged to

be unconstitutional implements a[n] . . . ordinance”).

       It is undisputed that Officer Jeremy Davis was present at the kettle. (See Ex. 1 at 00143.)

The City has documented that he was the arresting officer of Alex Nelson (see id.), who offered

testimony about his arrest and the allegedly viewpoint-retaliatory use of force against him at the

preliminary injunction hearing. (See Excerpt of Hearing Testimony, Vol. 1 225:8-14, attached

hereto as Ex. 2.) Furthermore, evidence shows Nelson is not the only perceived anti-police

protestor Officer Davis arrested during the Stockley protests for allegedly violating § 17.16.275.

           b. Relevance of William Olsten’s testimony

       First, as background, Plaintiffs also requested a deposition date for Olsten on January 29.

That same day, the City advised that it would likely be unable to produce him. Acknowledging

such, later on January 29, Plaintiffs sent the City an interrogatory seeking Olsten’s address and

personally identifying information for the purpose of serving a deposition subpoena, a purpose

they explained to defense counsel at that time. On March 4, Defendant provided an address. On

March 5, Plaintiffs’ process server personally delivered service of process to Olsten at his home.

The deposition is noticed for March 18.

       Second, William Olsten’s testimony is relevant because he deployed chemical agents

against perceived anti-police protestors during the Stockley protests, and his testimony will shed
Case: 4:17-cv-02455-CDP Doc. #: 122 Filed: 03/11/19 Page: 5 of 8 PageID #: 1516



light on his justifications for doing so. Plaintiffs previously submitted the declaration of a

perceived anti-police protestor whom Olsten sprayed with mace during a Stockley protest, see

De Mian Decl. ¶ 9, ECF No. 29, along with a video thereof. (See ECF No. 65, Clerk’s List of

Exhibits Rec’d–Ex. 14 (De Mian video).) Photographs show De Mian is not the only perceived

anti-police protestor against whom Olsten deployed mace during the Stockley protests.

II.      The City has not made the showing required to prohibit the depositions

         Once Plaintiffs have established that the discovery they seek meets the required threshold

showing of relevance, the City bears the burden of showing good cause for nonetheless

prohibiting the discovery under Rule 26(c). See Misc. Docket Matter No. 1 v. Misc. Docket

Matter No. 2, 197 F.3d 922, 926 (8th Cir. 1999). “Stereotypical and conclusory statements are

insufficient to establish good cause under Rule 26(c).” Ezell v. Acosta, Inc., 4:16-CV-00870

RLW, 2017 WL 6493166, at *2 (E.D. Mo. Dec. 15, 2017) (citing Misc. Docket Matter, 197 F.3d

at 926); see also Frideres, 150 F.R.D. at 156.

         Federal Rule of Civil Procedure 26(c) describes grounds that may prevent relevant,

proportional discovery: annoyance, embarrassment, oppression, or undue burden or expense. The

City appears to assert that depositions of Officer Davis and former officer Olsten would amount

to embarrassment or undue burden for those individuals. 4 However, what the City describes is

not what “embarrassment” or “undue burden” mean in the context of the Rule. See Frideres, 150


4
         It is not clear that the City may raise these concerns on behalf of the nonparty officers. The Olsten
subpoena was served pursuant to Rule 45 (and a Davis subpoena would likewise be, had the City not represented it
would produce still-employed officers). See Shukh v. Seagate Tech., LLC, 295 F.R.D. 228, 235 (D. Minn. 2013)
(permitting defendant to seek protective order on grounds that subpoenas sought irrelevant or cumulative discovery,
but commenting that, under Rule 45, “parties to whom subpoenas are not directed lack standing to quash or modify
such subpoenas on the basis that the subpoenas impose an undue burden”) (emphasis added); accord York Grp., Inc.
v. York S., Inc., 2006 WL 3392247, at *1 (E.D. Ark. Oct. 26, 2006) (holding that “a party to the action does not have
standing to assert any rights of the nonparty as a basis for a motion to quash or modify a subpoena” unless the party
“claims a personal right or privilege regarding the . . . testimony sought by [the] subpoena directed to [the]
nonparty”). See also Amisi v. Melick, 2016 WL 3149682, at *7 (D.S.D. June 3, 2016) (“‘Annoyance’ and
‘embarrassment’ do not appear in Rule 45(d)(3) as grounds whereby a court ‘must’ or ‘may’ quash a subpoena.”).
Case: 4:17-cv-02455-CDP Doc. #: 122 Filed: 03/11/19 Page: 6 of 8 PageID #: 1517



F.R.D. at 156 (holding that conclusory statements are insufficient to support a motion for a

protective order to prohibit the taking of an oral deposition); see also Misc. Docket Matter, 197

F.3d at 926 (commenting in review of order on motion to quash deposition subpoena issued to

nonparty employee of defendant that “an applicant for a protective order whose chief concern is

embarrassment must demonstrate that the embarrassment will be particularly serious”) (quoting

Pansy v. Borough of Stroudsburg, 23 F.3d 772, 787 (3d Cir. 1994)).

       Flanagan v. Wyndham International, 231 F.R.D. 98 (D.D.C. 2005), is illustrative on this

point. In that case, two children sued a hotel that had employed a daycare worker who sexually

assaulted them. The hotel sought to depose a nonparty child who had attended daycare with the

assaulted children, even though she had already been deposed in a case brought by another

victim of the hotel daycare worker. First addressing whether the nonparty child’s testimony was

relevant, the court pointed out that the nonparty child basically conceded relevance: she did not

deny that she had interacted with the victim plaintiffs during the relevant time period. Id. at 104.

She argued instead that it was duplicative because her information had “been disclosed in her

previous testimony.” Id.. The court held that the nonparty child’s “claims that the deposition will

elicit duplicative information [we]re not a factor in determining relevance of her knowledge but

[could] only be used to support her showing of burden.” Id. Second, turning to its consideration

of undue burden under Rule 26(c), the court agreed to protect the nonparty child from having to

give the exact “same testimony she ha[d] already provided” but denied the motion to prohibit the

hotel from deposing her altogether. Id. at 105. The court concluded that because the Flanagan

deposition would have an “inherently divergent” focus, it would not be unreasonably duplicative

of the earlier deposition the child had given. Id.
Case: 4:17-cv-02455-CDP Doc. #: 122 Filed: 03/11/19 Page: 7 of 8 PageID #: 1518



         Given that—unlike the nonparty child in Flanagan—Olsten and Davis have been accused

of unconstitutional conduct caused by the alleged City policies and customs at issue in this case,

the City’s claims that deposing them will cause them 5 embarrassment or undue burden are less

compelling than in Flanagan. See Hurlburt v. Lohr Distributing Co., Inc., 2019 WL 398370, at

*5–*7 (E.D. Mo. Jan. 31, 2019) (denying party’s motion for protective order where she sought to

exclude person from her deposition but her “asserted discomfort” did not satisfy her burden

under Rule 26(c)(1) and commenting that “protective orders pursuant to Rule 26(c) should be

sparingly used and cautiously granted”) (quoting latter from Gioioso v. Thoroughgood’s

Transport, LLC, 2017 WL 3726028, at *1 (D. Md. Aug. 28, 2017)).

         But even if the objections were as serious as in Flanagan, they are premature. The City is

asking the Court to prohibit depositions now based on future discovery requests in other cases

that may not happen, and if they do, will have an “inherently divergent” focus because the

plaintiffs and remedies sought do not fully overlap. Id.; see also Frideres, 150 F.R.D. at 156

(holding that “speculative statements” will not suffice to justify the prohibition of an oral

deposition). Plaintiffs have been unable to find any case where a court granted a protective order

to prohibit a deposition of an individual because a second deposition of that individual in a

related but distinct case may later be sought. If that happens, and the City, Olsten, or Davis

believes a protective order is warranted, they may seek one in those cases at that time.




5
         Instead of vicariously raising the officers’ right to be free of undue burden or embarrassment, the City may
be claiming it may suffer undue burden or embarrassment due to the depositions of Davis and Olsten. That claim
similarly fails to satisfy the City’s burden to prohibit relevant discovery. See Burke v. Ability Ins. Co., 2013 WL
842512, at *2–*3 (D.S.D. March 6, 2013) (discussing factors to consider when addressing Rule 26(c) protective
order, including interest in privacy, and commenting that “privacy interests are diminished when the party seeking
protection is a public person subject to legitimate public scrutiny”) (quoting Pansy, 23 F.3d at 787, which is quoted
with approval in Misc. Docket Matter, 197 F.3d at 926)).
Case: 4:17-cv-02455-CDP Doc. #: 122 Filed: 03/11/19 Page: 8 of 8 PageID #: 1519



       For these reasons, Plaintiffs request that the City’s motion for a protective order be

denied. Plaintiffs also respectfully request that the Court rule on an expedited basis at least on the

propriety of William Olsten’s deposition because it is scheduled for next Monday, March 18.



                                                      Respectfully submitted,

                                                      /s/ Anthony E. Rothert
                                                      Anthony E. Rothert, #44827MO
                                                      Jessie Steffan, #64861MO
                                                      ACLU of Missouri Foundation
                                                      906 Olive Street, Suite 1130
                                                      St. Louis, Missouri 63101
                                                      (314) 652-3114
                                                      arothert@aclu-mo.org
                                                      jsteffan@aclu-mo.org

                                                      Gillian R. Wilcox, #61278MO
                                                      406 West 34th Street, Suite 420
                                                      Kansas City, Missouri 64111
                                                      ACLU of Missouri Foundation
                                                      (816) 470-9938
                                                      gwilcox@aclu-mo.org
                                                      Attorneys for Plaintiffs
